IN THE SUPREME COURT OF THE STATE OF NEVADA


                GARY COSTNER,                                           No. 84202
                                         Appellant,
                             vs.
                WABA8992 TRUST,                                              FILED
                                         Respondent.
                                                                             MAR 1 5 2022
                                                                            ELIZABETH A. BROWN
                                                                          CLERK OF SUPREME COURT
                                                                         BY
                                                                                      CLERK



                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order denying
                motions in a matter arising in justice court. Eighth Judicial District Court,
                Clark County; Tara D. Clark Newberry, Judge.
                            Review of the documents submitted to this court pursuant to
                NRAP 3(g) reveals a jurisdictional defect. The district courts have final
                appellate jurisdiction over cases arising in the justice courts. Nev, Const.
                art. 6, § 6; see also Waugh v. Casazza, 85 Nev. 520, 521, 458 P.2d 359, 360
                (1969). Accordingly, this court concludes that it lacks jurisdiction over this
                appeal, and therefore
                            ORDERS this appeal DISMISSED.




                                        Silver


                                                                       PiekA
                Cadish                                     Pickering

SUPREME COURT
      OF
    NEVADA

(I )) I 947A
                                                                                      07-   ago20q
                cc:   Hon. Tara D. Clark Newberry, District Judge
                      Gary Costner
                      WABA8992 Trust
                      Eighth District Court Clerk




SUPREME COURT
        oç
     NEVADA


10) 1V47A